Exhibit 10.1

 

STOCK OPTION AGREEMENT dated as of «Month» «day», «year», between BED BATH &
BEYOND INC. (the “Company”) and «Name» (“you”).

 

1.  Option Grant.  The Company grants you an option (the “Option”) to purchase
up to «Shares» shares of the Company’s Common Stock at a price of $«Price» per
share.  The Option is not exercisable now but becomes exercisable in
installments, which are cumulative, so that «Vesting   »% of the number of
shares originally subject to the Option will vest and become exercisable on each
of the dates described on the Vesting Schedule below.

 

2.  Option Plan.  You agree that the Option is entirely subject to the terms of
the Company’s 2004 Stock Option Plan (the “Plan”), which is described in the
Prospectus for the Plan.

 

3.  Type of Option.  The Option is not intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code.

 

4.  Termination.  The Option terminates on the eighth anniversary of the date of
this Agreement and as otherwise provided in the Plan.  The Option will
immediately terminate upon your termination of employment with the Company,
except that (i) if termination is because of your death or disability, the
portion of the Option vested and unexercised as of such termination date (the
“Vested Portion”) will remain exercisable for 12 months after termination and
(ii) if termination is for any other reason, excluding cause, the Vested Portion
will remain exercisable for three months after termination, although in all
cases the Option will never be exercisable after the eighth anniversary of this
Agreement.  Upon termination for cause, the Vested Portion terminates
immediately, together with the balance of the Option.  Notwithstanding any other
provision of this Agreement, the provisions regarding the termination of this
Option (and the provisions regarding the termination of previously granted
options) shall be subject to the terms of any separate Employment Agreement,
Severance Agreement or other similar agreement entered into between you and the
Company.

 

5.  Exercise.  You may exercise the Option by delivering to the Company your
signed, written notice of the number of shares covered by your exercise,
together with the full purchase price.  Payment may be made by certified check,
bank draft, or money order payable to the order of the Company or, if permitted
by the Committee that administers the Plan (the “Committee”), through delivery
of shares of the Company’s Common Stock.  The Committee may require you to pay
the amount needed (or to make other arrangements) to pay any withholding taxes.

 

6.  Transfer Restriction.  Unless otherwise permitted by the Committee, the
Option is non-transferable, except that, in case of your death, it may be
transferred by will or the laws of descent and distribution.  Only you (or your
guardian or legal representative) may exercise the Option.

 

7.  Notice.  Any notice or communication to the Company concerning the Option
must be in writing and delivered in person, or by United States mail, to the
following address (or another address specified by the Company):

 

Bed Bath & Beyond Inc.
Finance Department – Stock Administration
650 Liberty Avenue
Union, New Jersey 07083

 

1

--------------------------------------------------------------------------------


 

BED BATH & BEYOND INC.

 

 

 

 

 

By:

 

 

 

 

Co-Chairman of the Board of Directors or

«Name»

 

Chief Executive Officer

 

 

VESTING SCHEDULE

 

Total Option Grant:  «Shares» shares

 

Date on Which Installment First
Vests and Becomes Exercisable

 

Number of Shares in Installment

 

 

 

«Month» «day», «vyear1»

 

«Vesting  »% of the number of shares

 

 

originally subject to the Option

«Month» «day», «vyear2»

 

«Vesting  »% of the number of shares

 

 

originally subject to the Option

«Month» «day», «vyear3»

 

«Vesting  »% of the number of shares

 

 

originally subject to the Option

«Month» «day», «vyear4»

 

«Vesting  »% of the number of shares

 

 

originally subject to the Option

«Month» «day», «vyear5»

 

«Vesting  »% of the number of shares

 

 

originally subject to the Option

 

2

--------------------------------------------------------------------------------